DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS Form (SB08) submitted on 28 June 2022 has been considered.
Any rejections of Claim(s) under 112(b) and any objections to the claim(s) have been withdrawn.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

5. (Currently Amended) The communication system according to claim 1, wherein the control unit:
calculates coordinates of the position of the mouth of the user using the image of the user taken by the camera; and
calculates [[an]] the amount of movement of the head part using the calculated coordinates of the position of the mouth and a relative positional relation between the microphone and the camera.
6. (Currently Amended) A method for controlling a communication system, the communication system comprising:
a main body part;
a head part attached to the main body part so that the head part can be displaced with respect to the main body part;
an eye part provided in the head part;
a camera provided in the head part; and
a microphone provided in the head part and configured to be able to form a beam-forming in a specific direction, the method comprising:
photographing a user who is a communication partner by using the camera;
controlling a direction of [[the]] a line of sight of the eye part so as to face in a direction of a face of the user in advance;
identifying a position of a mouth of the user using the photographed image of the user; 
controlling a position of the head part so that the identified position of the mouth of the user is included in a region of the beam-forming; and
when the head part is moved and the direction of the line of sight deviates from the face of the user, adjusting the direction of the line of sight to face in the direction of the face of the user by using an amount of movement of the head part when the position of the head part is controlled.

Allowable Subject Matter
Claims 1, 5-6, and 8-9 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Yamaya et al. (US #2018/0374494) in view of Naoyuki et al. (JP #2018/149625) in view of Gabai (US #2019/0028817) teaches a communication system, comprising:
a main body part;
a head part attached to the main body part so that the head part can be displaced with respect to the main body part;
an eye part provided in the head part;
a control unit configured to be able to control a position of the head part with respect to the main body part and to be able to control a direction of a line of sight of the eye part;
a camera provided in the head part and configured to be able to photograph a user who is a communication partner; and
a microphone provided in the head part and configured to be able to form a beam-forming in a specific direction.

But, Yamaya et al. (US #2018/0374494) in view of Naoyuki et al. (JP #2018/149625) in view of Gabai fails to teach a communication system, comprising:
wherein the control unit controls the direction of the line of sight of the eye part so as to face in a direction of a face of the user in advance, and identifies a position of a mouth of the user using an image of the user taken by the camera and controls the position of the head part so that the identified position of the mouth of the user is included in a region of the beam-forming; and
when the head part is moved and the direction of the line of sight deviates from the face of the user, the control unit adjusts the direction of the line of sight to face in the direction of the face of the user by using an amount of movement of the head part when the control unit controlled the position of the head part.

These limitations, in combination with the remaining limitations of independent Claims 1 and 6 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651